Title: John H. Cocke to Arthur S. Brockenbrough, 14 October 1819
From: Cocke, John Hartwell
To: Brockenbrough, Arthur S.


					
						Dear sir,
						
							Bremo
							Octo: 14. 1819
						
					
					Your letter to Mr Jefferson of the 12—upon the subject of Mr Neilsons undertaking Pavilion No 5 was forwarded to me in consequence of the indisposition of Mr  J. endorsed “T Jefferson being unable to write, begs the favor of Genl Cocke to decide upon the business of this letter himself.”
					I cannot hesitate to decide that any contract you may have enterd into with Mr Spooner before your knowledge of our wishes & intentions in relation to Mr Neilson, should be faithfully complied with.—at the same time, I hope, such a modification of the agreement with Mr Spooner may be obtained as will be consistent with his expectations & interest, and will enable us at the same to fulfil the assurance which both Mr J & myself have always given Mr N— that he shou’d find employment at the University  as soon as his existing engagements wou’d admit of his undertaking.—I observe you state—that Spooner  has engaged—to execute, the window frames for the cellar & first Story—1st floor of joists, & inside finishing of Doors & windows of the 1st Story—Mr Neilson is willing to  give up to Mr Spooner the Sash frames, & joists, of 2d Story & the roof & Sheeting of provided he, Neilson, can have the making the Sashes the external cornice and the whole of the inside work and the use of a part of the workshop now in the occupancy of Spooner at an equitable rent.—This seems to me to be yielding to Mr Spooner as much as he will be giving up to Mr N— and I therefore hope the  arrangement can be made satisfactorily to all parties.—Yours with respect & Esteem—
					
						
							J. H. Cocke
						
					
				 